             Case 3:19-cv-00928-SMD Document 46 Filed 02/15/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

 ERIC PEEBLES,                                   )
                                                 )
         Plaintiff,                              )
                                                 )               CIVIL ACTION NO:
 v.                                              )               3:19-CV-928-SMD
                                                 )
 AUBURN UNIVERSITY,                              )
                                                 )
         Defendant.                              )
                                                 )

                      AUBURN’S MOTION FOR ENTRY OF JUDGMENT

        Auburn University (“Auburn”) respectfully moves this Court for entry of a judgment in its

favor pursuant to Rule 56 and in support shows as follows:

        1.       On October 5, 2020, Auburn filed its motion for summary judgment and supporting

briefs both publicly and under seal. See Docs. 32, 33, 39.

        2.       Although the Court extended Plaintiff Eric Peebles’s (“Plaintiff”) deadline to

respond to Auburn’s summary-judgment motion through November 3, 2020, Plaintiff did not file

a response to Auburn’s summary-judgment motion by that deadline, and the Court denied

Plaintiff’s request for leave to file a response out of time. See Docs. 40–45.

        3.       As a result, Plaintiff has offered no facts or evidence, nor has he pointed to any

portion of the record, demonstrating a genuine dispute of material fact as to whether his claims

could be successful and that Auburn is not entitled to judgment as a matter of law. See Fed. R. Civ.

P. 56. For these reasons, and for the reasons already stated in Auburn’s motion for summary

judgment and supporting briefs, Auburn’s motion for summary judgment (Docs. 32, 33) is due to

be granted in full.
      Case 3:19-cv-00928-SMD Document 46 Filed 02/15/21 Page 2 of 3




     Respectfully submitted this the 15th day of February, 2021.

                                          /s/ Martha L. Thompson
                                          One of the Attorneys for Defendant



OF COUNSEL:

David R. Boyd (ASB-0717-D52D)                    Jaime S. Hammer (ASB-1557-C00Z)
Christina M. Rossi (ASB-6408-Q40P)               Morgan M. Sport (ASB-3230-M71S)
Martha L. Thompson (ASB-3099-O78M)               Auburn University
Aria B. Allan (ASB-ALL-111)                      Office of General Counsel
BALCH & BINGHAM LLP                              101 Samford Hall
Post Office Box 306                              Auburn, AL 36849
Birmingham, AL 35201-0306                        Telephone: (334) 844-5176
Telephone: 205-251-8100                          Email: jhammer@auburn.edu
Facsimile: 205-226-8798                                 mms0116@auburn.edu
Email: dboyd@balch.com
        crossi@balch.com
        mlthompson@balch.com
        aallan@balch.com




                                             2
         Case 3:19-cv-00928-SMD Document 46 Filed 02/15/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system and service will be perfected upon the following CM/ECF participant(s)
electronically on this the 15th day of February, 2021:

Ashley R. Rhea
RHEA LAW LLC
104 23rd Street South, Suite 100
Birmingham, AL 35233
Email: arhea@rhealawllc.com


                                              /s/ Martha L. Thompson
                                              OF COUNSEL
